—Order, Supreme Court, New York County (Carol H. Arber, J.), entered on or about June 15, 1993, which, upon defendants’ motion for reargument, adhered to a March 4, 1993 order which had granted plaintiffs’ motion to strike affirmative defenses of lack of personal jurisdiction and denied defendants’ cross motion to dismiss the complaint, unanimously reversed, on the law, and the matter is remanded for a traverse hearing, without costs.
At issue on appeal is whether, as asserted by plaintiffs, defendant trustees were properly served with process by delivery of the summons and supplemental complaint upon one "Ms. Margaret,” a person allegedly employed at the trustees’ place of business and authorized to receive process, and whose physical characteristics were set forth in the affidavit of service.
In its original decision, the IAS Court focused upon the absence of a challenge to Ms. Margaret’s authority, but overlooked defendants’ sworn rebuttal that no such person was ever in their employ and that, as far as they knew, did not even exist. A traverse must be held to resolve the issue (Blue Spot v Superior Mdse. Elecs. Co., 150 AD2d 175, 176-177; Frankel v Schilling, 149 AD2d 657, 659). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.